Citation Nr: 1542195	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating prior to November 28, 2011, and to a rating in excess of 10 percent from November 28, 2011, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the August 2011 substantive appeal, the Veteran requested that he be scheduled for a hearing before a member of the Board.  In a January 2015 statement, the Veteran withdrew the hearing request.  

This case was previously before the Board in April 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to August 24, 2011, the Veteran's hearing was no worse than Level II in the right ear and no worse than Level I in the left ear.  

2.  Beginning August 24, 2011, the Veteran's hearing was a Level XI in the right ear and no worse than Level I in the left ear. 


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but not higher, for bilateral hearing loss disability beginning August 24, 2011, but not earlier, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in March 2008 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2015).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v Brown, 9 Vet. App. 518 (1996).  

At a January 2009 VA audiology evaluation, the Veteran reported hearing loss that began in active service and that had continued since service and reported that he experienced difficulty hearing in the presence of background noise.  The Veteran's audiometric testing results at that time were:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
60
105
105
73.75
Left Ear
20
35
60
65
45

Speech recognition ability was 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

At a November 2011 VA audiology evaluation, the Veteran reported difficulty hearing, difficulty understanding conversational speech, difficulty hearing in presence of backgroung noise, difficulty hearing over the phone, and difficulty localizing to the source of a sound.  The Veteran's audiometric testing results at that time were:

Hertz
1000
2000
3000
4000
Average
Right Ear
55
70
105
105
83.75
Left Ear
25
35
65
70
48.75

Speech recognition ability was 20 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level XI in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  As the Veteran has exceptional patterns of hearing loss in the right ear, application of the right ear values to Table VIa at 38 C.F.R. § 4.85 results in a numeric designation of Level VIII.  As the right ear numeric designation from Table VI at 38 C.F.R. § 4.85 is more beneficial to the Veteran, that value will be utilized in determining the Veteran's applicable rating.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 rating.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The January 2010 and November 2011 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily life, to include the effect on the Veteran's social interactions.  Therefore, the Board finds that the VA audiology evaluation reports are in compliance with the requirements.

A review of the record shows that the Veteran receives audiology treatment at the VA Medical Center.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran has symptoms of bilateral hearing loss disability that are worse than those reported at his VA examinations.

The Board finds that the Veteran is entitled to a 10 percent rating for bilateral hearing loss disability beginning August 24, 2011, the date of the Veteran's substantive appeal in which he first put VA on notice that his hearing acuity had decreased since the previous VA examination.  That contention was corroborated by the November 2011 VA examination.  Beginning August 24, 2011, the Veteran's right ear hearing loss was at Level XI and his left ear hearing loss was no worse than Level I.  Those results fall within the schedular criteria for a 10 percent rating.  Therefore, the criteria for a 10 percent rating beginning August 24, 2011, have been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Consideration has been given to assigning a compensable rating prior to August 24, 2011.  However, prior to that date, the Veteran's right ear hearing loss was no worse than Level II and his left ear hearing loss was no worse than Level I.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an initial compensable rating prior to August 24, 2011, were not met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).    

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss disability prior to August 24, 2011.  The evidence supports the assignment of a 10 percent rating, but not higher, for bilateral hearing loss disability beginning August 24, 2011, but not earlier.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability prior to August 24, 2011, is denied.

Entitlement to a rating of 10 percent, but not higher, for bilateral hearing loss disability beginning August 24, 2011, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


